Opinion filed October 6, 2005












 








 




Opinion filed October 6,
2005
 
 
                                                                        In The
                                                                              
                     Eleventh Court
of Appeals
                                                                   __________
 
                                                          No. 11-05-00277-CV 
 
                                                    __________
 
                               IN RE DARON THOMPSON, Appellant
                                                              
 

 
                                                Original
Mandamus Proceeding
                                                                              

 
                                              M
E M O R A N D U M   O P I N I O N
 
Daron Thompson filed in this court an application for writ
of mandamus asking this court to direct the trial court to enter an order of
expunction.  On October 3, 2005, a clerk=s record containing a copy of the trial
court=s
expunction order was filed in this court.  
The mandamus action is, therefore, now moot.
The
application for writ of mandamus is dismissed as moot.
 
PER CURIAM
 
October 6, 2005
Not designated
for publication.  See TEX.R.APP.P.
47.2(a).
Panel consists
of:  Wright, C.J., and McCall, J.